Citation Nr: 0425430	
Decision Date: 09/15/04    Archive Date: 09/23/04	

DOCKET NO.  95-02 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1957 to April 1959 
and from December 1960 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that assigned separate 10 percent 
evaluations for the veteran's right and left knees.

The Board undertook additional development of the appeal in 
May and October 2002, and remanded the appeal in August 2003.  
An April 2004 RO decision granted a 20 percent evaluation for 
each of the veteran's knees, effective April 15, 2004.  


FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the right 
knee is manifested by range of motion from 0 degrees' 
extension to 90 degrees of flexion with flexion limited by 
pain to a severe degree, but subluxation or instability are 
not demonstrated. 

2.  The veteran's service-connected arthritis of the left 
knee is manifested by range of motion from 0 degrees' 
extension to 100 degrees' flexion with flexion limited by 
pain and repetitive use to a severe degree, but subluxation 
or instability are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but not 
greater, for arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5257, 5260, 5261 (2003).

2.  The criteria for a 30 percent evaluation, but not 
greater, for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. App. 
112 (2004) held, in part, that the Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

In the present case, a substantially complete application was 
received in October 1994.  Thereafter, in a rating decision 
in January 1995, separate 10 percent evaluations were 
assigned for each of the veteran's knees.  Only after that 
decision was promulgated did the AOJ, in December 2003 and 
April 2004, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by the VA, and the need for the claimant to submit any 
evidence in his possession that pertains to the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in December 2003 
and April 2004 were not given prior to the AOJ adjudication 
of the claim in January 1995, the notices were provided by 
the AOJ prior to the most recent transfer and certification 
of the appellant's case to the Board, and the content of the 
notice has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant has been offered the opportunity to appear for a 
personal hearing, but canceled the hearing.  A statement of 
the case, and supplemental statements of the case, advised 
the veteran of the laws and regulations pertaining to his 
claim.  These documents informed the veteran of the evidence 
of record and explained the reasons and bases for denial of 
his claim.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been fully satisfied 
and, as discussed above, the timing of that notice has not 
been prejudicial error to the appellant in this case.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant and exposition of the remote 
clinical history and the findings pertaining to the 
disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  The regulations require that where there is a question 
as to which to two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned.  

Private treatment records reflect that the veteran underwent 
arthroscopic knee procedures in 1994 and 1995.

The report of a December 1994 VA orthopedic examination 
reflects that the veteran reported bilateral knee pain, 
mainly with prolonged standing and sitting.  On examination, 
there was one-plus effusion in the right knee.  There was no 
obvious deformity of either knee and no swelling of the left 
knee.  Range of motion was from 0 degrees' extension to 
100 degrees of flexion with no medial or lateral instability.  
There was no evidence of ligamentous instability or recurrent 
meniscal tear.  There was no evidence of patellar tendonitis.  
The impression was mild to moderate degenerative joint 
disease, bilaterally.

The report of a February 2001 VA orthopedic examination 
reflects that on physical examination, range of motion was 
from 10 degrees' extension to 110 degrees' flexion, 
bilaterally.  There was no laxity and no effusion.  The 
diagnoses included bilateral knee degenerative joint disease.  

The report of an April 2004 VA orthopedic examination 
reflects that the veteran's claims file had been reviewed.  
On examination, range of motion of the right knee was from 
full extension to 90 degrees of flexion with pain.  Range of 
motion of the left knee was from 0 degrees' extension to 
100 degrees' flexion with pain.  There was no gross 
ligamentous instability.  There was marked crepitus in the 
patellofemoral joints with motion.  Radiographs of both knees 
reveal complete loss of the medial joint space, bilaterally, 
with tricompartmental osteoarthritis.  The diagnosis was 
bilateral osteoarthritis, tricompartmental osteoarthritis.  
The examiner commented that range of motion was limited by 
pain as well as limited by repetitive use and by range of 
motion.  The effective repetitive use would be moderate to 
severe in nature secondary to pain and limited motion.  It 
was noted that the veteran was considering total knee 
replacements.  

The veteran's service-connected knee disabilities have been 
evaluated under the provisions of Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Diagnostic Code 5260 
provides that limitation of flexion of the leg to 60 degrees 
warrants a noncompensable.  Limitation of flexion to 
45 degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 30 degrees warrants a 20 percent evaluation.  
Limitation of flexion to 15 degrees warrants a 30 percent 
evaluation.  Diagnostic Code 5261 provides that limitation of 
extension of the leg to 5 degrees warrants a 10 percent 
evaluation, to 15 degrees warrants a 20 percent evaluation, 
to 20 degrees warrants a 30 percent evaluation, to 30 degrees 
warrants a 40 percent evaluation, and to 45 degrees warrants 
a 50 percent evaluation.  Diagnostic Code 5257 provides that 
for other knee impairment with recurrent subluxation or 
lateral instability, a 10 percent evaluation will be assigned 
where it is slight, a 20 percent evaluation will be assigned 
where it is moderate, and a 30 percent will be assigned where 
it is severe.

The record does not indicate that the veteran experiences any 
recurrent subluxation or lateral instability of either knee.  
Rather, the record indicates that the veteran does not 
experience any instability.  Therefore, a preponderance of 
the evidence is against a separate evaluation under 
Diagnostic Code 5257 for either knee.

The record does reflect that the veteran experiences pain in 
both knees during flexion with range of motion being limited 
by pain as well as limited by repetitive use.  With 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, as well as the examiner's comment that the effect 
of repetitive use would be moderate to severe in nature 
secondary to pain, the Board concludes that the evidence is 
in equipoise with respect to whether or not pain and 
repetitive use would limit flexion of each knee to 15 degrees 
at times.  In resolving all doubt in the veteran's behalf, a 
30 percent evaluation is warranted for arthritis of the right 
knee, and a 30 percent evaluation is warranted for arthritis 
of the left knee, on the basis of motion limited by pain and 
repetitive use.  

Although the February 2001 VA examination report reflects 
that the veteran experienced loss of extension of 10 degrees, 
the remainder of the evidence reflects that the veteran has 
full extension and there is no indication that he has any 
limitation of extension as a result of pain or repetitive 
use.  Limitation of extension to 10 degrees would only 
warrant a 10 percent evaluation.  As note, a 30 percent 
evaluation is warranted under Diagnostic Code 5260 for each 
knee.  Since all of the remainder of the evidence reflects 
that the veteran's extension is full, and that his extension 
is not limited by pain on use, fatigability, or weakened 
movement, a preponderance of the evidence is against an 
evaluation greater than 30 percent under Diagnostic 
Code 5261.

On the basis of the above analysis, a 30 percent evaluation 
is warranted for each knee, but a preponderance of the 
evidence is against an evaluation greater than a 30 percent 
granted herein.  


ORDER

A 30 percent evaluation, but not greater, for arthritis of 
the right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A 30 percent evaluation, but not greater, for arthritis of 
the left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



